Citation Nr: 1142859	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including secondary to service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The RO's May 2009 rating decision granted a separate disability evaluation of 30 percent for radiculopathy, left lower extremity, associated with herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy.  The Veteran has not expressed any disagreement with this separately awarded disability evaluation.  Accordingly, this issue has not been included as an issue in this appeal.

The issue of service connection for a cervical spine disorder, including secondary to service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy has been manifested by limitation of motion in flexion of the thoracolumbar spine to 60 degrees, with pain on motion, and without objective right lower extremity neurologic abnormality.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239-5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's March 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations of the spine were conducted in May 2009 and March 2010 by VA examiners that had reviewed the Veteran's claims file, reviewed the history of the lumbar spine condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either examination was inadequate.  Id.  There is no indication that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy has been assigned a 20 percent disability rating pursuant to Diagnostic Codes 5239-5237.  38 C.F.R. § 4.27.  

The Veteran's low back disability is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Specifically, Diagnostic Code 5239 is used in rating spondylolisthesis or segmental instability, and Diagnostic Code 5237 is used in rating lumbosacral strain.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.

38 C.F.R. § 4.59 provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

A September 2008 VA magnetic resonance imaging (MRI) examination of the lumbar spine revealed an impression of spondylolisthesis and spondylolysis at L5-S1 with severe neural foraminal narrowing at that level and moderate spinal canal stenosis.

A private October 2008 electromyograph (EMG) evaluation revealed an impression of electrophysiological evidence of a chronic left L5 and S1 radiculopathy.  

A December 2008 private treatment report noted the Veteran's chief complaint of back pain with left leg atrophy.  The Veteran also reported complaints of radiating pain into the right lower extremity and numbness in the right great toe.  Physical examination revealed that that the Veteran walked with a normal gait and station, and was able to walk on his toes and heels without difficulty.  Motor strength testing revealed 5/5 strength in the right lower extremity.  

In May 2009, a VA examination for the spine was conducted.  The examination report noted that the VA examiner had reviewed the Veteran's claims file, and the report included a history of the Veteran's back disorder.  The report noted the Veteran's complaints of low back pain averaging 6/10 on a pain scale, and which flares up to 8 or 9/10 on the pain scale approximately three times a week with a duration of two days.  The Veteran also reported that the pain radiates down into both of his lower extremities.  The Veteran indicated that he worked as a cabinet maker until January 2009, when he was laid off.  He indicated that he had been working 8 to 10 hour days, and that he had missed approximately three weeks of work in the past year due to back pain.  

Physical examination revealed pain with palpation over the bony spine in the lumbar region, paraspinal muscles, and both sacroiliac areas.  The report noted that no muscle spasm was evident.  Range of motion testing of the lumbar spine revealed active flexion to 60 degrees, with pain from 40 to 60 degrees; active extension to 5 degrees with pain; active rotation to 20 degrees on the right and 30 degrees on the left, both with pain; and active lateral flexion to 20 degrees, bilaterally, with pain.  Repetitive range of motion testing resulted in increased complaints of pain, and no additional loss of range of motion or additional weakness.  Sitting straight leg raises were positive bilaterally, and the Veteran was unable to extend his legs in a seated position due to low back pain.  The report noted that his gait was antalgic, and that he could stand on his right foot toes without any problem, and had no problems with weight bearing in the right lower extremity.  Strength testing was 5/5 in the lower right extremity, and neurological testing on the right lower extremity revealed sensation to be intact.  The report noted that the Veteran did not use any assistive devices for ambulation, and that he has not had any incapacitating episodes in the past 12 months requiring physician ordered bed rest or hospitalization.  The report concluded with diagnoses of grade 1 spondylolisthesis, L5-S1; mild facet hypertrophy all lumbar levels; and severe neural foraminal narrowing at the left L5-S1 with chronic L5-S1 radiculopathy and resultant left leg muscle atrophy and numbness.

In March 2010, the Veteran underwent a second VA examination of the spine.  The examination report noted that the examiner had reviewed the Veteran's claims file, and the report included a historical summary of this condition.  The Veteran reported complaints of low back pain averaging 6/10 on a pain scale, and which flares up to 8-9/10.  The Veteran reported complaints of his right foot being numb for the past three years, and bilateral thighs being intermittently numb.  The Veteran indicated that he could walk about a half of mile on level surfaces.  He also indicated that standing for 20 minutes causes low back pain.  The report noted that the Veteran has not had any incapacitating episodes in the past 12 months requiring physician ordered bed rest or hospitalization due to his back disorder.  The report indicated that the Veteran worked from July 2009 to January 2010 as a semi-truck driver delivering soda.  It also indicated that in February 2010 he started working as a cabinet maker 40 hours a week.  Physical examination revealed pain with palpation over the bony spine in the lumbar region and left sacroiliac area.  The report also noted pain over the paraspinal muscles of the low back.  Range of motion testing revealed active flexion to 60 degrees; active extension to 2 degrees; active rotation, bilaterally, to 30 degrees; and active lateral flexion, bilaterally, to 30 degrees.  The report noted pain with all lumbar spine motions.  Repetitive range of motion testing revealed increased complaints of pain with no additional loss of range of motion.  Straight leg raises were positive, bilaterally, and there was muscle atrophy in the left lower extremity.  The report noted that the Veteran was able to stand on his right toes without problems, and that he had no weight bearing problems on the right side.  Strength testing was 5/5 on the right lower extremity.  Neurological evaluation revealed good sensation to painful stimuli and vibratory stimuli in both lower extremities and reflexes to the quadriceps of 2+.  The report concluded with a diagnosis of spondylolysis/spondylolisthesis L5 with left foraminal compromise and effacement left S1 root with resultant radiculopathy and muscle atrophy on the left.


As noted above, ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The medical evidence of record establishes that the Veteran's thoracolumbar spine exhibited flexion to 60 degrees.  Although range of motion testing revealed pain on forward flexion from 40 to 60 degrees on the May 2009 VA examination, and complaints of pain in all ranges of motion during the March 2010 VA examination, no additional limitation of motion was noted on repetitive testing during either examination.  The Veteran was not shown at any point to have effective movement to 30 degrees of flexion or less, and an increased evaluation based upon the measured motion, even considering the DeLuca factors, is not warranted.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran has argued for application of Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), which includes additional criteria based on the occurrence of incapacitating episodes.   The criteria regarding evaluation of IVDS are not for application, as there is no advantage to the Veteran in doing so.  While he reports that he was incapacitated at times by low back pain, no doctor has indicated that bed rest was actually prescribed or necessary.  An "incapacitating episode" for evaluation purposes must be prescribed by a physician in conjunction with active treatment.  Choosing to remain in bed, in the absence of medical direction to do so, is not qualifying.  38 C.F.R. § 4.71a, Code 5243, Note (2).  Both the September 2009 and March 2010 VA examinations indicated that the Veteran had not had had any incapacitating episodes in the past 12 months requiring physician ordered bed rest or hospitalization due to his back disorder.
  
Although the Veteran has voiced complaints over radiating pain and numbness in the right lower extremity, no objective neurologic abnormality has been shown.  38 C.F.R. § 4.71a at Note (1).  The May 2009 VA examination report noted that neurological testing in the right lower extremity revealed sensation to be intact.  The examination recorded 5/5 strength in the right lower extremity, and indicated that the Veteran could stand on his right toes without any problems, and also had no problems weight bearing in the right lower extremity.   Similarly, the March 2010 VA examination report noted that a neurological evaluation of the Veteran's right lower extremity revealed good sensation to painful and vibratory stimuli.  Physical examination also revealed 5/5 strength in the right lower extremity, and that the Veteran could stand on his right foot toes without problem, and weight bear on the right side without problems.  Accordingly, looking at the totality of the evidence, a separate rating based on objective neurological manifestation for the Veteran's right lower extremity is not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

II.  Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine accurately describe the Veteran's current 20 percent disability level and symptomatology as discussed in the preceding analysis.  A rating in excess of the 20 percent assigned is provided under different diagnostic codes for certain manifestations of limited motion and neurological symptoms which, as previously discussed, are not present.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy, is not warranted.  Thun, 22 Vet. App. at 115.  

At no time has the Veteran's herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy, warranted an evaluation in excess of 20 percent; and staged ratings are not warranted.  See Hart.


ORDER

An increased evaluation in excess of 20 percent for herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy with right lower extremity radiculopathy, is denied.


REMAND

The Veteran is seeking service connection for a cervical spine disorder.  He attributes this condition to his military service.  He further contends that this condition has been caused or aggravated by his service-connected disabilities.

A review of the Veteran's service treatment records revealed multiple complaints  and incidents of treatment for low back pain.  An August 1996 treatment report noted that the Veteran was in a motorcycle accident 1.5 months earlier, and that he had low back pain, with a loss of lumbar curvature shown on x-ray examination.  The report noted a provisional diagnosis of spinal misalignment.  A May 1998 treatment report noted the Veteran's history of low back pain with a diagnosis of spondylolithesis and disc bulge at L5-S1.

A September 2008 MRI examination of the lumbar spine concluded with an impression of spondylolisthesis and spondylolysis at L5-S1 with severe neural foraminal narrowing at that level, and moderate spinal canal stenosis.  A November 2008 MRI examination of the cervical spine concluded with an impression of spondylolysis and canal stenosis localized to the C3-C4 interspace.  

The Veteran underwent VA examinations of the spine in March 2009 and May 2010.  Neither of these examinations addressed the Veteran's cervical spine disorder.

On his February 2010 substantive appeal, the Veteran indicated that he has a history of neck disorder during his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Under these circumstances, the RO must schedule the Veteran for a new examination to determine the relationship, if any, between any current cervical spine disorder and the Veteran's military service and/or his service-connected disabilities.   38 C.F.R. § 3.159(c)(4)(i); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to obtain an opinion as to whether the Veteran's current cervical spine disorder was incurred or aggravated during his military service, and/or whether this condition is secondary to or aggravated by his service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide an opinion as to whether any current cervical spine disorder is related to the Veteran's military service.  If not, the examiner must also provide an opinion as to whether the Veteran's cervical spine disorder was caused by, or aggravated by (has been made chronically worse beyond the natural progress of the condition) the Veteran's service-connected disabilities .  A clear rationale for all opinions and a discussion of the facts and medical principles involved is required.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination; to cooperate in the development of his claim; and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address and must indicate whether any notice that was sent was returned as undeliverable.  

3.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


